DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 2017/0316756 A1) in view of Dupret et al. (US 2015/0325973 A1).
In regard to claim 1, Sakurai discloses a liquid crystal element comprising (see e.g. Figures 1-5): 
(see e.g. Figures 2-3): 
5a first substrate 32 that includes a pixel region in which a plurality of pixel electrodes 33 are arranged and one pixel electrode constitutes one pixel; 
a second substrate 39 that includes a counter electrode 37 facing the plurality of pixel electrodes 33 and is arranged 10with a predetermined gap from the first substrate 31; 
liquid crystals 35 filled in the predetermined gap; and 
wherein an inclination angle of a wavefront of the light with which the pixel region is irradiated is changed by applying different driving voltages to the plurality of pixel electrodes based on a gradation control signal 20including gradation data corresponding to each pixel (see e.g. paragraphs [0031]-[0032] where it is noted that the wavefront is changed by system 1).
Sakurai fails to disclose
a light receiver that is arranged in the vicinity of the pixel region on the first substrate, and configured to photoelectrically convert light with which the pixel region 15is irradiated to generate a light reception signal.
However, Dupret et al. discloses (see e.g. Figures 3-4):
a light receiver 52 that is arranged in the vicinity of the pixel region on the first substrate, and configured to photoelectrically convert light with which the pixel region 15is irradiated to generate a light reception signal.
Given the teachings of Dupret et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sakurai with a light receiver that is arranged in the vicinity of the pixel region on the first substrate, and configured to photoelectrically convert light with which the pixel region 15is irradiated to generate a light reception signal.

In regard to claim 2, Sakurai discloses a phase modulation device comprising (see e.g. Figures 1-5): 
an image data generator 70 configured to generate image data corresponding to a distribution of phase change amount 25or a distribution of phase velocity based on information data (see e.g. paragraph [0040]); 
a controller 50 configured to generate a gradation control signal based on the image data; and 
a liquid crystal element 30 that is controlled by the 30gradation control signal, wherein 22the liquid crystal element comprises(see e.g. Figures 2-3): 
5a first substrate 32 that includes a pixel region in which a plurality of pixel electrodes 33 are arranged and one pixel electrode constitutes one pixel; 
a second substrate 39 that includes a counter electrode 37 facing the plurality of pixel electrodes 33 and is arranged 10with a predetermined gap from the first substrate 31; 
liquid crystals 35 filled in the predetermined gap; and 
an inclination angle of a wavefront of the light with which the pixel region is irradiated is changed by applying 15different driving voltages to the plurality of pixel electrodes based on a gradation control signal including gradation data corresponding to each pixel (see e.g. paragraphs [0031]-[0032] where it is noted that the wavefront is changed by system 1), 
the phase modulation device further comprises a light reception signal detector 90 configured to generate a drive 20control signal for switching a driving state of the liquid crystal element from normal operation to a standby state or switching from the standby state to the normal operation, based on the light reception signal, and the controller controls the liquid crystal element to 25switch the driving state of the liquid crystal element from the normal operation to the standby state, or to switch from the standby state to the normal operation, based on the drive control signal (see e.g. paragraph [0038] and note that the voltage can be controlled to be on or off).
Sakurai fails to disclose
a light receiver that is arranged in the vicinity of 10the pixel region on the first substrate and photoelectrically converts light with which the pixel region is irradiated to generate a light reception signal.
However, Dupret et al. discloses (see e.g. Figures 3-4):
a light receiver 52 that is arranged in the vicinity of the pixel region on the first substrate, and configured to photoelectrically convert light with which the pixel region 15is irradiated to generate a light reception signal.
Given the teachings of Dupret et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sakurai with a light receiver that is arranged in the vicinity of the pixel region on the first substrate, and configured to photoelectrically convert light with which the pixel region 15is irradiated to generate a light reception signal.
Doing so would provide a means of detecting the incoming light by integrating the photo sensors/detectors on the liquid crystal device substrate. 



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claim 3, the closest prior art references fail to disclose all of the limitations of claim 3, including the limitations, “the information data includes a parameter indicating a relationship between positions of an input port and an output 5port of the incident light and a reflection angle of light with respect to the incidence of the light on the pixel electrode, and a parameter of a band of wavelength of the light.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






Jessica M. Merlin
April 9, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871